El Juez Asociado Señor Snyder
emitió la opinión .del tribunal.
¿Tiene el Tribunal de Contribuciones jurisdicción sobre una solicitud de mandamus radicada por un contribuyente contra el Tesorero, si diclia petición se interpone después de transcurridos treinta días de la resolución administra-tiva del Tesorero negándose a actuar de acuerdo con lo so-licitado por el contribuyente? El Tribunal de Contribu-ciones rindió en este caso una decisión en la negativa. En el caso de A. J. Tristani, Sucrs., Inc., et al. v. Buscaglia, núm. R-39, el Tribunal de Contribuciones resolvió la cues-tión en igual forma y denegamos la solicitud de certiorari en el Eecurso núm. 121.. En el presente caso expedimos el auto con el fin de considerar de nuevo el problema.
En su petición ante el Tribunal de Contribuciones, ra-dicada el 16 de diciembre de 1946, la peticionaria alegó que el 1ro. de septiembre de 1943 Axton Fislier Tobacco Co., Inc., su antecesora, compró en San Juan 250,000 sellos de rentas ifiternas para cigarrillos, valorados en 13 centavos cada uno, por el precio de $32,500. Axton Fisher adhirió entonces estos sellos a las 250,000 cajetillas de cigarrillos que había recibido de los Estados Unidos continentales el *89926 de junio de 1943. Luego, al examinar dichos cigarrillos con el propósito de venderlos en el mercado local, Axton Fisher descubrió que los mismos estaban completamente dañados debido a la acción del mar durante la travesía ha-cia Puerto Rico.
El 13 de mayo de 1944 Axton Fisher traspasó a la peti-cionaria su título e interés en dichos cigarrillos y en los sellos. En varias ocasiones durante 1944 y 1945 la peti-cionaria requirió al Tesorero para que presenciara la des-trucción de los cigarrillos y para que expidiera nuevos se-llos a cambio de aquellos que ya se habían adherido a los cigarrillos dañados. El Tesorero se negó a así hacerlo. El último requerimiento de la peticionaria fue hecho me-diante carta del 11 de junio de. 1945, negándose el Tesorero por carta del 5 de septiembre de 1945. Apoyándose en Liggett & Myers Tobacco Co. v. Buscaglia, Tes., 64 D.P.R. 78, confirmado en Buscaglia v. Liggett & Myers Tobacco Co., 149 F.2d 493 (C.C.A. 1, 1945), la peticionaria solicitó un auto de mandamus dirigido al Tesorero ordenándole- que destruyera estos cigarrillos con sus correspondientes sellos y que expidiera a la peticionaria en sustitución de éstos, 250,000 puevos sellos de 13 centavos.
El Tribunal de Contribuciones declaró con lugar la mo-ción del Tesorero para que se desestimara la petición. Re-solvió que la peticionaria venía obligada a radicar su pleito ante el Tribunal de Contribuciones dentro de los 30 días siguientes a la resolución administrativa del Tesorero, ren-dida el 5 de septiembre de 1945. Toda vez que la petición no se radicó hasta.el 1.6 de diciembre de 1946 — más de quince meses después de haberse emitido la resolución administra-tiva del Tesorero — el Tribunal de Contribuciones resolvió •que carecía de jurisdicción.
Este caso está gobernado por las secciones 3 y 4 de la Ley num. 169, Leyes de Puerto Rico, 1943 (pág. 601), que *900creó el Tribunal de Contribuciones. La sección 3 dice en parte como sigue:
“Todas las acciones, recursos o procedimientos que deban subs-tanciarse ante el Tribunal de Contribuciones de Puerto Rico so inicia-rán mediante instancia jurada de la persona o entidad recurrente, formulada en nombre propio o por medio de representante legal debi-damente autorizado, dentro de los treinta días siguientes a la fecha de la notificación que a la misma haga el Tesorero de Puerto Rico, en cualquiera de los siguientes casos: (1) tasación o retasación de propiedad mueble, tangible o intangible, o inmueble; (2) valoración hecha para fines de contribución de herencia y liquidación corres-pondiente de la participación de cada heredero en el caudal heredi-tario así como del importe de la contribución a pagarse en cada caso de contribución de herencia; (3) liquidación o reliquidación del im-porte de la contribución de ingresos, incluyendo notificaciones de defi-ciencias o de cualquier otra índole; (4) denegatorias de reembolso-de cualquier contribución pagada indebidamente o en exceso o co-brada ilegalmente por cualquier otra causa; (5) requerimiento de pago por el Tesorero de Puerto Rico en virtud de cualquier arbitrio o contribución de licencia o de cualquiera otra clase de contribuciones o impuestos no especificados anteriormente ...”
El primer párrafo de la sección 4 provee como sigue:
“El Tribunal de Contribuciones tendrá jurisdicción, de carácter exclusivo, para conocer de todos los casos sobre revisión do la tasación o retasación de la propiedad mueble, tangible o intangible, o' inmueble,, y de todas las acciones, procedimientos o recursos especiales o extra-ordinarios y reclamaciones de cualquier índole, relacionados con, o que afecten la imposición, cobro, pago, devolución o reembolso de toda clase de contribuciones, incluyendo arbitrios, contribución sobre ingresos, impuesto de la victoria, sobre herencia, licencias, y cuales-quiera otras contribuciones o impuestos, así como para conocer de las reclamaciones de contribuciones pagadas indebidamente o en ex-ceso o cobradas ilegalmente, cuyo reembolso se haya rehusado por el Tesorero. Esta jurisdicción, sin embargo, no podrá invocarse ante el Tribunal por persona alguna, hasta que sobre el asunto en dis-cusión haya recaído la correspondiente resolución administrativa por parte del Tesorero de Puerto Rico, de acuerdo con la ley. ’ ’
Si éste fuera uu pleito ordinario de devolución de con-tribuciones caería, desde luego, bajo la sección 3(4), que *901exige la radicación del pleito dentro de 30 días de la reso-lución administrativa. Pero no podemos convenir con el Tesorero en que éste es sencillamente nn pleito sobre devo-lución de contribuciones. La Corte de Circuito dice en el caso de Liggett & Myers lo siguiente a la pág. 494: “Tales sellos de rentas internas no se compran como artículos fila-télicos, sino para usarse como evidencia de que se ban pa-gado contribuciones, impuestas por Puerto Eico con auto-ridad legal. Cuando estos sellos así adquiridos se adhie-ren y cancelan antes de que el producto sea embarcado a Puerto Eico ... ha ocurrido en efecto un pago adelantado de la contribución. Según es de esperarse, ha ocurrido fre-cuentemente que el producto se ha destruido o ha sufrido daños tales que resultan en una pérdida total, antes de que sobre el mismo se haya devengado contribución alguna; frustrándose de esta,manera el pretenso uso de los sellos cancelados indicativos del pago de una contribución legal-mente adeudada.
“En tales casos, lo decente para el gobierno insular se-ría expedirle al embarcador o importador sellos de rentas internas de igual valor que los cancelados.”
Este caso sería un pleito clásico de reintegro si la peti-cionaria hubiera limitado su petición a una reclamación de reintegro de un “pago adelantado de la contribución”. Pero, según se desprende del caso de Liggett & Myers, cuando los sellos han sido adheridos a productos que se han dañado antes de que ocurra el evento tributable, la sus-titución de los sellos, que son solamente “evidencia de que se han pagado contribuciones”, envuelve un mero deber ministerial del Tesorero y no el reintegro de contribuciones propiamente dichas. Por consiguiente, la peticionaria tiene razón al sostener que este caso no está cubierto por la sec-ción 3(4), que se aplica solámente a pleitos de reintegro.
También convenimos con la contribuyente en que la sección 3, por sí sola, no incluye en sus términos el pre-*902sente caso. La sección 3 no dice incondieionalmente que todos los casos deberán radicarse en el Tribunal de Contri-bueiones dentro de 30 días después de. haber el Tesorero emitido su resolución administrativa. Más bien dispone que todas las acciones deberán radicarse ante dicho tribunal en cualquiera de los siguientes casos. Entonces enu-mera cinco grupos de casos. Y esta petición de mandamus no cae dentro de ninguna de estas categorías.
Sin embargo, este caso no puede resolverse por el len-guaje de' la sección 3 únicamente. Dicha sección debe leerse conjuntamente con la sección 4. Es más, este caso nunca hubiera podido radicarse a no ser por la sección 4: la ju-risdicción del Tribunal de Contribuciones para expedir autos de mandamus emana de la disposición de la sección 4 confiriéndole a dicho tribunal “jurisdicción, de carácter ex-clusivo ... de procedimientos o recursos especiales 'o extra-ordinarios . . . relacionados con o que afecten . . . toda clase de contribuciones . . .”.
La sección 4 expresamente dispone que, igual que en otros tipos de casos, la jurisdicción del Tribunal de Con-tribuciones para expedir un remedio extraordinario como el mandamus no puede invocarse “hasta, que sobre el asunto en discusión haya recaído la correspondiente resolución ad-ministrativa por parte del Tesorero de Puerto Eico, de acuerdo con la ley.” La Ley'núm. 169 es un estatuto com-plicado que trata de. cubrir un número de, situaciones. Nin-guna de sus secciones funciona separadamente. E,1 esta-tuto debe leerse en su totalidad si es que vamos a determi-nar la intención de la Legislatura al redactar disposicio-nes específicas del mismo. En la sección 4 la Legislatura por primera vez confirió' al Tribunal de Contribuciones jurisdicción exclusiva para expedir remedios especia-les. Pero indicó que estos remedios extraordinarios po-drían concederse solamente dentro de la estructura de los otros requisitos procesales de la Ley núm. 169: dispuso en *903la sección 4 que todos los remedios, incluyendo los especia-les o los extraordinarios, deben estar precedidos de la re-solución administrativa. Al así disponerlo, creemos que la Legislatura tuvo por intención que las secciones 3 y 4 se le-yeran conjuntamente, de suerte que aun en aquellos casos no enumerados específicamente en los cinco párrafos de la spceión 3, incluyendo los casos de remedios especiales, debe radicarse' el recurso ante el Tribunal de Contribuciones dentro de los treinta días siguientes a la resolución adminis-trativa del Tesorero.
Resolver lo contrario equivaldría a decidir que la Le-gislatura limitó en tiempo los remedios ordinarios pero no los extraordinarios. No vemos diferencia alguna entre las dos clases de casos en tanto en cuanto respecta a la necesi-dad de que las decisiones dél Tesorero sean firmes. Es difícil creer que la Legislatura exigió una resolución adminis-trativa del Tesorero para invocar la jurisdicción del Tribunal de Contribuciones en ambas clases de casos y sin embargo, en cuanto a los remedios especiales, tuvo la inten-ción de no ponerle límite de tiempo alguno una vez emitida la resolución administrativa dentro del cual el contribuyente venía obligado a recurrir al Tribunal de Contribuciones. Una disposición específica a este efecto en la sección 4 hu-biera facilitado la resolución de este caso. Sin embargo, llegamos a la misma conclusión cuando leemos conjunta-mente las secciones 3 y 4 frente al texto de la Ley núm. 169 en su totalidad.
En vista del resultado a que fiemos llegado, es innece-sario que consideremos las otras cuestiones levantadas en este caso.(1)

La decisión del Tribunal de Contribuciones será confir-mada.

El Juez Asociado Sr. De Jesús no intervino.

(1) También alega el Tesorero (a) que bajo la Ley núm. 137, Leyes de Puerto Bieo, 1945 (pág. 463), la peticionaria debe alegar y probar que ella, y no Axton Fisher, sufrió realmente el peso de pagar la contribución; (6) que aquí *904ocurrió un evento tributable; v.g., la introducción en Puerto Rico; y (o) el mismo argumento que (6) excepto que el evento tributable fué la transferencia de título de los cigarrillos por Axton Eisher a la peticionaria. Además, aun cuando no fuera aplicable el término prescriptivo de 30 días, siempre debo consi-derarse en una petición de mandamus la cuestión de la incuria.